Citation Nr: 0101599	
Decision Date: 01/22/01    Archive Date: 01/31/01

DOCKET NO.  98-14 452	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to service connection for bilateral hearing loss.


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from October 1963 to 
October 1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1997 rating decision of 
the Department of Veterans Affairs (VA) Regional Office and 
Insurance Center (RO&IC) in Philadelphia, Pennsylvania, which 
denied, as not well grounded, the veteran's claim of 
entitlement to service connection for bilateral hearing loss.  
The veteran perfected a timely appeal of this determination 
to the Board.

In the following decision, the Board grants service 
connection for the veteran's bilateral hearing loss.  In 
light of this determination, as well as the noncompensable 
evaluations currently in effect for the veteran's service-
connected residuals of the fracture of his distal left radius 
and the post-operative residuals of the fracture dislocation 
of his right hip, each of which has been evaluated as 
noncompensably disabling since November 1, 1983, pursuant to 
Chairman's Memorandum, 01-91-27 (1991), unless a compensable 
evaluation is assigned for his bilateral hearing disability, 
the RO&IC must consider the application of 38 C.F.R. § 3.324.

As a final point, in his August 1998 Substantive Appeal, the 
veteran requested that he be afforded a hearing before a 
Member of the Board at the local VA office.  Thereafter, in a 
signed statement, dated in August 1999 and received at the 
RO&IC that same month, the veteran reiterated this request.  
In October 2000, the RO&IC notified the veteran that the 
hearing was scheduled to take place in November 2000.  
Although the hearing notice was not returned as 
undeliverable, the veteran failed to report.  Since that 
time, there is no indication in the record that the veteran 
has requested that the hearing be rescheduled.  Under the 
circumstances, the Board determines that the veteran's 
request for a Board hearing has been withdrawn.  See 
38 C.F.R. § 20.702 (2000).


FINDINGS OF FACT

1.  All identified relevant evidence necessary for 
disposition of the appeal has been obtained.

2.  The medical evidence indicates that the veteran has 
bilateral hearing disability that was first manifested in 
service.



CONCLUSION OF LAW

The veteran's bilateral hearing disability was incurred in 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§§ 3.102, 3.303, 3.385 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board is satisfied that all relevant facts have been 
properly developed and no further assistance to the veteran 
is required in order to comply with the duty to assist.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, ___ (2000) (to be codified as amended 
at 38 U.S.C. §§ 5103, 5103A).  The Board will therefore 
proceed with the consideration of this case.

Generally, service connection may be established for 
disability resulting from personal injury suffered or disease 
contracted in line of duty, or for aggravation of a pre-
existing injury suffered or disease contracted in line of 
duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  In determining whether service 
connection is warranted for a disability, VA is responsible 
for determining whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  38 U.S.C.A. 
§ 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

In addition, the absence of in-service evidence of hearing 
disability during service (i.e., one meeting the requirements 
of section 3.385, as noted above) is not fatal to the claim.  
See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  
Evidence of a current hearing loss disability and a medically 
sound basis for attributing that disability to service may 
serve as a basis for a grant of service connection for 
hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 159 
(1993).

The veteran maintains that his bilateral hearing disability 
is related to in-service acoustic trauma.  In support, he 
points out that he was diagnosed as having bilateral hearing 
loss in April 1980.  In addition, he challenges the findings 
of audiological evaluation conducted for retirement purposes 
in May 1983, which indicated that he had normal hearing.  In 
support, he argues that the examination also failed to show 
that he had dental problems, for which he required treatment 
at that time.

The veteran's service medical records reflect that his 
hearing acuity was evaluated as normal for many years.  
Consistent with the veteran's assertions, however, these 
records also disclose that an in-service audiological 
evaluation, conducted in April 1980, revealed pure tone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
30
30
20
LEFT
20
20
20
20
40

Speech audiometry tests were not performed.  Based on these 
findings, an in-service examiner diagnosed the veteran as 
having bilateral hearing loss.  

The veteran's service medical records further disclose that 
an in-service audiological evaluation, which was conducted in 
May 1983 for retirement purposes, revealed pure tone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
00
10
20
15
20
LEFT
05
10
15
25
30

Speech audiometry tests were again not performed.

The veteran filed this claim for right ear hearing loss at 
the RO&IC in February 1997, and in June 1997, he was afforded 
VA audiological and ear disease examinations.  The 
audiological evaluation revealed pure tone thresholds, in 
decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
00
30
50
55
65
LEFT
00
25
45
50
65

Speech audiometry revealed speech recognition ability of 88 
percent in the right ear and 92 percent in the left ear.  In 
addition, the audiologist commented that the findings 
indicated that the veteran had mild to moderately severe 
sloping sensorineural hearing loss in the right ear and 
moderate to severe sloping sensorineural hearing loss in the 
left ear.  Thus, the application of the criteria contained in 
38 C.F.R. § 3.385 shows that as the veteran had bilateral 
hearing loss for VA compensation purposes as he had a 
puretone thresholds of 50, 55 and 65 decibels at 2000, 3000 
and 4000 hertz in his right ear and a puretone thresholds of 
45, 50 and 65 decibels at 2000, 3000 and 4000 hertz for his 
left ear.  Further, using the Maryland CNC test, because his 
speech recognition scores are less than 94 percent in both 
ears, i.e., 88 and 92 percent, respectively, he also meets 
the criteria for bilateral hearing loss disability under that 
standard.

In addition, later that same day, the veteran was afforded a 
VA ear disease examination.  During the evaluation, the 
veteran provided a history of having in-service noise 
exposure related to his military occupational specialty.  
Further, his spouse reported that the veteran had had 
impaired hearing for approximately fifteen years.  Subsequent 
to reporting his clinical findings, the physician commented 
the veteran had extreme difficulty with understanding voice 
at a normal level.  The examiner also stated that the 
audiometric evaluation revealed that he suffered from a 
"rather severe" bilateral sensorineural hearing loss.

In sum, a review of the veteran's service medical records 
shows that his hearing loss was first detected during service 
in April 1980.  The threshold for normal hearing is from 0 to 
20 dB, and higher threshold levels indicate some degree of 
hearing loss.  Hensley v. Brown, 5 Vet. App. at 157.  He was 
diagnosed as having bilateral hearing loss at that time.  
Further, although findings of the May 1983 audiological 
evaluation do not meet the criteria contained in 38 C.F.R. 
§ 3.385, they reveal that he had some impaired hearing.  In 
addition, because it appears that the veteran's hearing 
impairment has continued since that time, the Board concludes 
that the veteran's current bilateral sensorineural hearing 
loss, which meets the criteria for VA compensation purposes, 
cannot be disassociated from the hearing loss shown in 
service.  In light of the foregoing, and with resolution of 
all reasonable doubt in the veteran's favor, the Board 
concludes that service connection for bilateral hearing loss 
is warranted.


ORDER

Service connection for bilateral hearing loss is granted.



		
	J. E. Day
	Member, Board of Veterans' Appeals

 

